Title: Vergennes to the American Commissioners, 16 February 1779
From: Vergennes, Charles Gravier, comte de
To: American Commissioners,Franklin, Benjamin


a Versailles le 16. fev. 1779
J’ai reçu, Mrs., la lettre que vous m’avez [fait] l’honneur de m’écrire en faveur du S. Mc neil; je l’ai fait passer à M. de Sartine au département de qui l’affaire dont il est question ressortit, et je ne doute pas que ce Ministre ne donne une attention particuliere à vos representations.
M. Franklin, Lee et Adams.
